Exhibit 10.2

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”), dated June 11, 2012, is
entered into by and between William R. McLennan (“Executive”) and ModusLink
Global Solutions, Inc. (the “Company”).

1. Termination of Employment. Executive and the Company agree that Executive’s
employment with the Company was mutually terminated effective June 11, 2012 (the
“Termination Date”). Effective as of the Termination Date, Executive irrevocably
resigns all officer and director positions that he holds with the Company and
its direct and indirect subsidiaries and affiliates.

2. Severance Benefits. Notwithstanding the provisions of the Executive Severance
Agreement dated July 26, 2007, by and between Executive and the Company (as
amended) (the “Severance Agreement”) and subject to compliance with Sections 3
and 4 of this Agreement and the provisions of Sections 5 and 6 of this
Agreement, in consideration of Executive’s resignation from the officer and
director positions that he holds with the Company and its direct and indirect
subsidiaries effective as of the Termination Date, the Company shall continue to
pay Executive’s bi-weekly salary in effect on the Termination Date (exclusive of
bonus or any other compensation), less any tax or other legally required
withholdings, for twelve (12) months following the Termination Date (the
“Severance Payments”). Executive and the Company acknowledge and agree that
Executive’s salary as of the Termination Date is equal to $450,000 annually.

3. Cooperation. At the request of the Company, and to the extent not requiring a
time commitment that interferes with Executive’s subsequent full-time business
endeavors, Executive agrees to cooperate to the fullest extent possible with
respect to legal and operational matters involving the Company about which
Executive has or may have personal knowledge, including reasonable cooperation
in the professional transition of those matters for which he was responsible and
involved in during his employment with the Company and any such matters which
may arise after the Termination Date. The Company shall reimburse Executive for
reasonable expenses incurred in connection with such cooperation. Such
reimbursement shall be made in accordance with the Company’s normal business
reimbursement policies upon presentation of proper documentation, but not later
than December 31 of the year following the year in which the expense was
incurred.

4. Covenants

(a) Non-Competition Agreement. Executive reaffirms and agrees to abide by all
covenants and agreements set forth in the Non-Competition Agreement dated
November 1, 2011 entered into by and between the Company and Executive (the
“Non-Compete Agreement”).

(b) No Disparagement/Communications. Executive will not disparage the Company,
its subsidiaries and affiliates as well as their directors, officers, employees
or

 

1



--------------------------------------------------------------------------------

stockholders owning more than 1% of the Company’s outstanding voting shares and
their representatives. The Company’s current officers and members of its current
Board of Directors shall not, at any time following the date of this Agreement,
disparage the Executive. Nothing in this Section shall be construed to limit the
ability of Executive or the Company’s officers or members of its Board of
Directors to give truthful testimony pursuant to valid legal process, including
but not limited to, a subpoena, court order or a government investigative
matter.

(c) Return of Company Property. Executive understands and agrees that he will
return all Company property, including but not limited to, all keys to Company
property, Company credit cards and access cards, any computers and related
devices, all information contained on a Company computer or related device, and
the originals and all copies (whether on paper, disk, tape, or in another form)
of all information that Executive has about the Company’s business, customers,
suppliers, employees, and agents.

(d) Confidential Information. At all times Executive shall keep secret and
retain in strictest confidence, and shall not use for his benefit or the benefit
of others, all confidential matters relating to the Company’s business and the
business of any of its subsidiaries and affiliates, learned by the Executive
during his employment with the Company (the “Confidential Company Information”),
and shall not disclose such Confidential Company Information to anyone outside
of the Company except with the Company’s express written consent and except for
Confidential Company Information which is at the time of receipt or thereafter
becomes publicly known through no wrongful act of the Executive or is received
from a third party not under an obligation to keep such information confidential
and without breach of this Agreement.

5. Release and Covenant not to Sue.

(a) In consideration of the promises made by the Company in this Agreement,
Executive agrees that he, on behalf of himself and any past, present or future
heirs, executors, administrators, or assigns, hereby irrevocably and
unconditionally releases and holds harmless the Company and each of the
Company’s agents, directors, officers, partners, members, employees,
representatives, attorneys and affiliated companies, divisions, subsidiaries and
parents (and agents, directors, officers, partners, members, employees,
representatives and attorneys of such affiliates), and its and their
predecessors, successors, heirs, executors, administrators and assigns, and all
persons acting by, through, under or in concert with any of them (collectively
“Releasees”), or any of them, from any and all actions, causes of action, suits,
debts, charges, complaints, promises, claims, demands, losses, liabilities and
obligations of any nature whatsoever, in law or equity, known or unknown,
suspected or unsuspected, fixed or contingent which Executive ever had, now has,
or he or his heirs, executors, administrators or assigns hereafter may claim to
have against each or any of the Releasees (hereinafter, the “Claims”), arising
from or relating in any way to Executive’s employment relationship with the
Company or the separation of that employment relationship, whether the Claims
arise from any alleged violation by the Company of any federal, state or local
statutes, ordinances or common law, and whether based on contract, tort, or
statute or any other legal or equitable theory of recovery. Such Claims include,
without limitation, any Claims for severance or vacation or other

 

2



--------------------------------------------------------------------------------

benefits, unpaid wages, salary or incentive payment, breach of contract, tort,
fraud, misrepresentation, defamation, libel, harassment, retaliation, violation
of public policy, wrongful dismissal or discharge, breach of the implied
covenant of good faith and fair dealing, and employment discrimination under any
applicable federal, state or local statute, provision, order or regulation,
including but not limited to, Claims arising under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1866, the Equal Pay Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family Medical Leave Act, the Massachusetts Fair Employment
Rights Act; (k) the Annotated Laws of Massachusetts at Part I, Title XXI,
Chapter 149 and Claims for damages or other remedies of any sort, including,
without limitation, compensatory damages, punitive damages, injunctive relief
and attorneys’ fees.

(b) Executive agrees not to sue, commence, assert, bring or file in any court or
other tribunal, in any jurisdiction, any suit, action, litigation, complaint,
cross-complaint, counterclaim, third-party complaint, petition or other pleading
or proceeding, or otherwise seek affirmative relief against any Releasee on
account of any and all Claims released pursuant to Section 5(a) hereof.
Executive intends in granting this Release that it shall be effective as a bar
to each and every such Claim, and expressly consents that this Release shall be
given full force and effect according to its terms and provisions, including
those relating to unknown and unsuspected Claims, if any (notwithstanding any
federal, state or local law that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), as well as those
relating to any other Claims described or implied above. Executive further
agrees that in the event any Releasing Party brings any Claim in which any
Releasing Party seeks damages against any Releasee or in the event any Releasing
Party seeks to recover against any Releasee in any Claim brought by a
governmental agency on behalf of any Releasing Party, this Release shall serve
as a complete defense to such Claims. Executive understands and agrees that this
Release and the transactions contemplated hereby are not in any way to be
interpreted as admissions by any Releasee that any Releasing Party has any
viable Claims against any Releasee. Executive represents and warrants that there
has been, and there will be, no assignment or other transfer of any right or
interest in any Claims released pursuant to this Release, and Executive hereby
agrees to indemnify and hold each Releasee harmless from and against any Claims,
costs, expenses and attorney’s fees directly or indirectly incurred by any of
the Releasees as a result of any person or entity asserting any right or
interest pursuant to Bishop’s assignment or transfer of any such Claims.

(c) Executive understands and agrees that Executive’s employment with the
Company and the separation of that employment may have caused injuries or
damages, or given rise to claims for damages, the existence of which and the
consequences of which are now unknown but which may become known in the future.
EXECUTIVE NEVERTHELESS INTENDS TO AND DOES HEREBY RELEASE ALL CLAIMS FOR ALL
INJURIES, DAMAGES, OR CLAIMS OF WHATEVER TYPE OR NATURE, WHETHER NOW KNOWN OR
UNKNOWN THAT AROSE OR MAY ARISE IN ANY WAY OR TO ANY DEGREE OUT OF ANY ACTIONS
BY THE RELEASEES PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT, IT BEING THE
PARTIES’ INTENT TO RELEASE THE RELEASEES FROM LIABILITY TO THE FULLEST EXTENT
PERMITTED BY LAW.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding anything else herein to the contrary, this Agreement shall
not affect: (i) the Company’s obligations under any employee benefit plan,
program or arrangement (including, without limitation, obligations to the
Executive under any stock option, stock award or agreements or obligations under
any retirement plan); (ii) rights to indemnification the Executive may have
under any directors and officers liability insurance, the Company’s Bylaws or
Articles of Incorporation and the Indemnification Agreement between the
Executive and the Company; (iii) rights Executive may have as a shareholder, of
the Company; (iv) claims for unemployment compensation pursuant to the terms of
applicable state law; (v) Executive’s right to bring to the attention of the
Equal Employment Opportunity Commission or the Massachusetts Commission Against
Discrimination claims of discrimination; provided, however, that Executive does
release his right to secure any damages for alleged discriminatory treatment; or
(vi) any claims that cannot be waived by law.

(e) Executive hereby waives any right to recover damages, costs, attorneys’
fees, and any other relief in any proceeding or action brought against the
Releasees by any other party, including without limitation the Equal Employment
Opportunity Commission and the Massachusetts Commission Against Discrimination,
or other administrative agency, on Executive’s behalf asserting any claim,
charge, demand, grievance, or cause of action released by Executive herein.

6. Should Executive attempt to challenge the enforceability of this Agreement,
as a further limitation on any right to make such a challenge, Executive shall
initially submit to the Company the full amount of any Severance Payments
previously provided to Executive in connection with this Agreement plus interest
at the standard statutory rate, and invite the Company to retain such monies and
agree with Executive to cancel this Agreement. In the event the Company accepts
this offer, it shall retain such monies and this Agreement shall be canceled. In
the event the Company does not accept such offer, it shall so notify Executive
and shall place such monies into an interest-bearing escrow account pending
resolution of the dispute between Executive and the Company as to whether this
Agreement shall be set aside and/or otherwise rendered unenforceable.

7. In addition to all other available legal or equitable remedies, if
(i) Executive is found to have breached the covenants contained in Sections
4(a), 4(d) or 5 of this Agreement, or (ii) based on facts not known to the
Company, and which the Company should not have known with reasonable diligence,
on the Termination Date, the Company later discovers that it could have
terminated the Executive for Cause (as defined in the Severance Agreement), then
the Executive shall be obligated to return all but $100 of the Severance
Payments to the Company within five business days following written demand by
the Company and all Vesting Equity that Executive holds on such date shall
automatically be cancelled and become void, without any payment thereon. Nothing
contained in this Agreement shall interfere with the Company’s rights or
obligations to recover amounts paid to the Executive under Section 304 of the
Sarbanes-Oxley Act of 2002.

 

4



--------------------------------------------------------------------------------

8. This written Agreement supersedes any prior written or verbal adjustment of
this matter, including the Severance Agreement and constitutes a complete
resolution of all Claims against the Releasees; provided, however, this
Agreement does not supersede the Non-Compete Agreement, which is incorporated
herein by reference. There may be no modification of this Agreement except in
writing signed by all parties. If any of the provisions of this Agreement are
found null, void, or inoperative, for any reason, the remaining provisions will
remain in full force and effect. The prevailing party in any action or
proceeding between the Company and Executive, whether by suit, arbitration, or
otherwise, as to the rights or obligations under this Agreement shall be
entitled to all costs incurred in connection therewith, including reasonable
attorneys’ fees and expert fees.

9. Except for an action seeking injunctive relief, all disputes, controversies,
or claims based upon, relating to, or arising from Executive’s employment by the
Company or the terms, interpretation, performance, breach, or arbitrability of
this Agreement (other than workers’ compensation claims) shall be settled
through final and binding arbitration. Unless Executive and the Company mutually
agree otherwise, the arbitration shall be conducted by a single neutral
arbitrator before the Judicial Arbitration and Mediation Service (“JAMS”), in
accordance with its applicable rules. The arbitration shall be commenced by
filing a demand for arbitration with JAMS within fourteen (14) days after the
filing party has given notice of such breach to the other party. The Company
shall pay all fees and expenses of the arbitrator. Judgment on the award the
arbitrator renders may be entered in any court having jurisdiction over the
parties. Arbitration may be compelled and enforced in accordance with the
Federal Arbitration Act, 9 U.S.C. §1, et seq.

10. This Agreement and the rights and obligations hereunder shall be governed
by, and construed and interpreted in all respects in accordance with, the laws
of the Commonwealth of Massachusetts.

11. Executive agrees and understands that the execution of this Agreement shall
not constitute or be construed as an admission by the Company of any liability
to, or of the validity of any Claim whatsoever by Executive. Except as set forth
herein, the Company specifically denies any liability to Executive on the part
of itself, its directors, officers, agents, partners, members, employees and
representatives.

12. Executive acknowledges that Executive has been advised by the Company to
seek legal and financial advice regarding the effect of this Agreement, prior to
signing it. By affixing his initials hereafter, Executive acknowledges that
Executive has either:

(a) Knowingly waived Executive’s right to seek legal advice and is signing this
Agreement without obtaining such counsel; or

(b) Obtained legal advice and is signing this Agreement after consulting with
independent counsel.

 

5



--------------------------------------------------------------------------------

Executive further acknowledges that he has been given at least twenty-one
(21) days to consider whether or not to sign this Agreement.

13. Executive has the right to revoke this Agreement within seven (7) days of
signing it. To revoke the Agreement, Executive must both send a written letter
by certified mail to Peter L. Gray at 1601 Trapelo Road, Suite 170, Waltham,
Mass. 02451 to inform the Company of the revocation. This Agreement shall be
effective on the eighth (8th) day following Executive’s execution of this
Agreement, provided it has not been revoked as provided in this Section 13 (the
“Release Effective Date”). If Executive does not sign this Agreement within
fifty (50) days of the Termination Date, or revokes this Agreement, he will not
receive the Severance Payments described in Section 2 above.

14. Executive and the Company acknowledge that they have read the above thirteen
(13) Sections and this Section 14 and fully understand the terms, nature, and
effect of this Separation and Release Agreement, which they voluntarily execute
in good faith and deem to be fair and equitable.

 

William R. McLennan     ModusLink Global Solutions, Inc. (“Executive”)      

/s/ William R. McLennan

    By:  

/s/ Peter L. Gray

Date:   June 13, 2012     By:   Peter L. Gray       Its:  

Executive Vice President and

General Counsel

      Date:   June 14, 2012

 

6